          Case 1:11-cr-00605-RJS Document 176 Filed 12/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

         -v-
                                                                No. 11-cr-605 (RJS)
RANDY WASHINGTON,                                                    ORDER

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of a letter from Defendant Randy Washington, which is undated

but was mailed directly to chambers and received on December 3, 2020. IT IS HEREBY

ORDERED THAT if Washington seeks to make a formal motion, including for compassionate

release under the First Step Act of 2018, 18 U.S.C. § 3582(c)(1)(A), he must submit such motion

through the Pro Se Intake Unit in accordance with Rule 1.A of my Individual Rules and

Practices, and as required by the Local Rules of the Southern District of New York. For more

information on how to file a motion, Washington should refer to the district court’s website. See

https://www.nysd.uscourts.gov/sites/default/files/2018-06/motionsguide.pdf. The Clerk of the

Court is respectfully directed to mail a copy of this order to Washington.

SO ORDERED.

Dated:          December 8, 2020
                New York, New York

                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
